Citation Nr: 1105435	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  00-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been received to reopen the 
claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1976 to 
April 1979.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board, and adjudicated in a 
decision dated July 2001.  In that decision, the Board denied an 
application to reopen the claim seeking service connection for 
bilateral pes planus.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  In an 
Order dated July 2002, pursuant to a Joint Motion for Remand, the 
CAVC vacated the Board's July 2001 decision in part, and remanded 
this claim back to the Board for development consistent with the 
Joint Motion.

In July 2003, and again in January 2007, the Board remanded this 
appeal for additional evidentiary development.  It has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed October 1990 rating decision, the RO denied 
service connection for bilateral pes planus. 

2.  The evidence associated with the claims file subsequent to 
the RO's October 1990 rating decision is cumulative and redundant 
of evidence already of record at the time of that decision.  


CONCLUSION OF LAW

The criteria for reopening of the claim seeking service 
connection for bilateral pes planus are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the § 
5103(a) notice was not mandated at the time of the initial rating 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.   

In post rating letters sent in February 2007, October 2009, and 
November 2009, the RO notified the Veteran of the evidence needed 
to substantiate his claim.  These letters also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the February 2007, October 2009, and November 2009 letters.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
CAVC held that, in the context of an application for reopening, 
VCAA notice (1) must notify a claimant of the evidence and 
information that is necessary to reconsider the claim and (2) 
must notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  Id. at 11-12.  The CAVC elaborated that 
VA is required, in response to an application to reconsider, to 
look at the bases for the denial in the prior decision and send a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.

The February 2007, October 2009, and November 2009 letters 
informed the Veteran of the date and bases of the previous denial 
of his claim for service connection.  The Veteran was also 
informed of the appropriate definitions of new and material 
evidence and of the evidence needed to substantiate the 
underlying claim.  Therefore, the above cited letters provided 
the notice required by the Kent decision.

The Board acknowledges that the February 2007, October 2009, and 
November 2009 letters provided only the current definition of new 
and material evidence, which is applicable to applications to 
reopen received on or after August 29, 2001.  The Veteran's 
application to reopen was received prior to that date, and the 
applicable regulations provide a different definition of new and 
material evidence than that provided to the Veteran.  However, 
this error was not prejudicial in the Veteran's case, as he 
demonstrated actual knowledge of the appropriate regulation in an 
August 1999 letter, in which he cited and quoted the language of 
the pre-August 29, 2001 regulation.  

Significantly, the CAVC has held that actual knowledge of the 
evidence needed to substantiate a claim is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is necessary 
to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Given the Veteran's specific statements regarding 
the applicable regulation, the Board finds that the Veteran has 
demonstrated actual knowledge of the information and evidence 
needed to reopen his claim.  

Contrary to VCAA requirements, most of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claim in subsequent supplemental statements of the case.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

Regarding applications to reopen, the Secretary, by regulation, 
must provide some limited assistance.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 
(Fed. Cir. 2003) (VA will perform document gathering assistance 
even before claim is reconsidered); see 38 C.F.R. § 3.159(c)(1)-
(3) (2010).

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  As the claim 
for service connection is not being reopened, a medical 
examination is not necessary.  

The Veteran has asserted that a significant portion of his 
service treatment records are missing, that he was initially 
informed by the RO that his records had been destroyed, and that 
the only service treatment records obtained are his entrance and 
exit examinations.  However, this assertion is contradicted by 
the record.  The service treatment records were obtained during 
development of his initial June 1990 claim.  There is no 
indication from the National Personnel Records Center (NPRC) or 
the RO that these records are incomplete.  Indeed, in compliance 
with the Board's July 2003 and January 2007 remands, the RO 
requested additional records from the NPRC and received their 
response in February 2003 that all medical and dental records had 
been sent.  Moreover, contrary to the Veteran's assertion, in 
addition to the entrance and exit examinations, the records 
contain intervening treatment reports.  Also contrary to his 
assertion that he was given a permanent profile for his feet, the 
service separation examination shows normal clinical findings for 
the feet.  This is not silence, but an affirmative finding of no 
abnormalities.  

Obtaining service treatment records is a routine procedure 
regarding claims for service connection.  When records are 
missing or incomplete, this fact is normally noted in 
correspondence from the NPRC to the RO, and in correspondence 
from the RO to the Veteran.  The CAVC has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 
307 (1992), [citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), the CAVC applied this presumption of 
regularity to procedures at the RO.  

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  The 
Veteran's assertion that only those records that are supportive 
of his claim are missing is unpersuasive, and does not constitute 
clear evidence to the contrary.  It is therefore presumed that 
the correspondence in the claims file regarding the request and 
receipt of service treatment records is accurate, and that there 
is no clear evidence of missing records.  

Finally, as noted above, this appeal involves two remands by the 
Board for additional evidentiary development.  A remand by the 
Board confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  While such substantial compliance is required, 
strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In this case, the January 2007 remand was for corrective 
purposes, as the instructions of the July 2003 remand had not 
been completed.  However, the RO substantially complied with the 
Board's January 2007 remand instructions by providing VCAA 
compliant notice to the Veteran, and by readjudicating the 
application to reopen in light of a February 2003 response for 
additional records from the NPRC.  As discussed above, any 
deficiency in the notice provided is not prejudicial, as the 
Veteran has demonstrated actual knowledge of the information that 
should have been provided.

II.  Analysis

The RO initially denied a claim seeking service connection for 
bilateral pes planus in an October 1990 rating decision.  At the 
time of the October 1990 decision, the medical evidence of record 
consisted of service treatment records and VA outpatient records.  
The service records included his August 1976 service entrance 
examination report, which included abnormal clinical findings for 
the feet, and specifically noted the existence of first degree 
bilateral pes planus.  A May 1978 dental patient health 
questionnaire indicated that the Veteran was then seeing a doctor 
to treat his feet.  In a March 1979 service report of medical 
history, the Veteran reported having or having had foot trouble, 
and that, in the past, he had been refused employment or been 
unable to hold a job due to flat feet.  In reference to these 
comments, a physician's assistant noted that the Veteran had a 
history of pes planus.  

At service discharge, a March 1979 examination report reveals 
that the Veteran's feet were found to be normal, and the Veteran 
was determined to have an L-1 PULHES profile.  PULHES is the six 
categories into which a physical profile is divided.  The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing and 
ear; the E for eyes; and the S stands for psychiatric).  Then, as 
now, the number 1 indicated that an individual possessed a high 
level of medical fitness and, consequently, was medically fit for 
any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  

The Veteran signed a statement in April 1979 to the effect that 
there had been no change in his medical condition since his 
service discharge examination.  

On a June 1990 claim form, the Veteran indicated that he had been 
treated for fallen arches in Germany from 1977 to 1979, and that 
he had had no treatment since service discharge.  The RO denied 
the claim, concluding that a bilateral pes planus disability 
existed prior to service and was not aggravated by service.  

As the Veteran did not initiate an appeal of the October 1990 
decision (see 38 C.F.R. § 20.200 (2010)), it is final as to the 
evidence then of record, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  However, VA 
may reopen a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In addition, notwithstanding the requirement of new and material 
evidence, at any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c).

Here, subsequent to the October 1990 decision, in March 1999, the 
Veteran submitted service personnel records, which had not 
previously been of record.  However, these records are not 
relevant to the application to reopen the claim seeking service 
connection for pes planus, as they pertain to his assignments and 
qualifications, and do not address the condition of his feet, or 
any treatment he may have received for his pre-existing pes 
planus.  As the records are not relevant, reconsideration of the 
claim under 38 C.F.R. § 3.156(c) is not warranted.

Turning to the application to reopen, the Veteran applied to have 
the previously denied claim reopened in November 1998.  Regarding 
applications filed prior to August 29, 2001, 38 C.F.R. § 3.156(a) 
defines new and material evidence as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to decide fairly the merits 
of the claim.  38 C.F.R. § 3.156(a) (2000). 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reconsidered.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Evidence received since the October 1990 decision includes VA and 
private treatment records, and additional statements from the 
Veteran and his representative.

The Veteran submitted February 1996 to March 1997 prison 
assignment records in November 1998.  They indicate that the 
Veteran had work restrictions then for limited standing, no 
walking more than 300 yards, and no walking on wet or uneven 
surfaces.  The Veteran stated that the restrictions were because 
of pes planus, although this is not otherwise indicated.

Private treatment records from the Texas Department of Criminal 
Justice contain records of treatment for a foot fungus, noted as 
"first observed 11/30/2002," more than 23 years after 
separation from service.  

These records are not new and material for purposes of reopening 
the claim, as they do not address the question of whether the 
Veteran's preexisting pes planus was aggravated during service - 
the central question underlying the claim for service connection.  
The fact that the Veteran had post-service symptoms was known at 
the time of the October 1990 decision.  Medical evidence which 
merely documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993).  The United States Court of Appeals for 
the Federal Circuit has held that, according to the plain 
language of the regulation, evidence that is merely cumulative of 
other evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, 
none of the newly-received medical evidence is so significant 
that it must be considered in order to decide fairly the merits 
of the claim, and therefore, it is not material for purposes of 
reopening the claim.

The only other relevant evidence received consists of the 
statements from the Veteran's attorney, on his behalf, and 
statements from the Veteran.  

In his application to reopen, he reported treatment for fallen 
arches beginning in January 1977 and reported no post-service 
treatment.  He submitted a statement indicating that when he got 
to Germany during service, he started having trouble with his 
feet, and it became apparent that his arches had fallen and that 
his boots were causing it.  According to the Veteran, first they 
tried putting arch supports in his boots.  However, he could not 
stand the pain so they had some boots made for him out of molds 
that were made for his feet with cast making materials.  That did 
not work either.  Then, instead of having him go before a medical 
board for evaluation of a medical discharge, he was given a 
permanent profile indicating that he did not have to do anymore 
PT, formations, or standing in lines, or anything that would 
require him to stand or be on his feet for a prolonged period of 
time.  

Such statements and assertions simply restate the Veteran's 
theory of entitlement, which was previously of record and 
considered.  Even if conceded that the Veteran was provided arch 
supports and a permanent profile, this does not establish or even 
suggest that his pre-existing pes planus was worsened by service.  
Such assertions are cumulative of evidence already considered, 
and are not new and material evidence.  

The Veteran has also submitted statements indicating that his 
feet have bothered him ever since service and that he continues 
to have symptoms and impairment from pes planus currently.  
However, evidence of continuous post-service symptomatology had 
already been submitted to agency decisionmakers.  Therefore, his 
current statements of continued symptomatology are cumulative of 
the evidence which was previously submitted to the RO and thus 
not new and material.  38 C.F.R. § 3.156.  

This Veteran's case is distinguishable from Falzone v. Brown, 8 
Vet. App. 398 (1995), where the Court held that in the factual 
circumstances specific to that case, the Veteran's assertions of 
continuity of symptomatology since service in an aggravation 
claim case were new and material.  In Falzone, the Veteran's 
assertions of continued symptomatology since service were 
considered to be new and material evidence because service 
medical records had shown an asymptomatic second degree pes 
planus on service entrance examination and medical evidence of 
worsening during service as reflected by a medical professional's 
notation of "third degree pes planus" during service.  
Moreover, there was a diagnosis of pes planus after service at 
the time of a VA examination in that case in December 1992.  
Falzone, 8 Vet. App. at 401.

In contrast, here, the Veteran's feet exhibited first degree pes 
planus on service entrance examination and the service medical 
records do not suggest a chronic worsening of the disability 
during service but instead, that his feet were better clinically 
on service discharge examination than they were on service 
entrance examination. 

Unlike in Falzone, there is no clinical evidence of a current 
aggravated bilateral pes planus disability to which the 
complaints of continued symptomatology could be related.  The 
fact that this would make a difference in cases where a claim has 
been denied and then there has been an assertion of continuity of 
symptomatology was confirmed in Hodges v. West, where, again, the 
Court repeated that Falzone stood for the proposition that lay 
assertions of continuity of symptomatology would suffice to 
reopen as long as there were in service and current diagnoses.  
Hodges, 13 Vet. App. 287, 293 (2000).  As noted above, while the 
post-service treatment records contain a diagnosis of a foot 
fungus, they do not contain a diagnosis of pes planus.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim seeking service connection 
for bilateral pes planus has not been received.  As such, the 
October 1990 decision remains final, and the appeal must be 
denied.  As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reconsider either of the 
finally disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The application to reopen the claim for service connection for 
bilateral pes planus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


